Citation Nr: 1411552	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a scar above the left eye as a purported residual of an injury.

5.  Entitlement to service connection for residuals of lacerations to the left index and ring fingers.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for alcoholism secondary to the acquired psychiatric disorder.

8.  Entitlement to service connection for a right leg disorder.

9.  Entitlement to service connection for residuals of venereal disease.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1980 and from June 1980 to June 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal (on VA Form 9), the Veteran requested a hearing at the Board's offices in Washington, DC (Central Office hearing), but he failed to appear for the hearing, so was a "no show" although it was scheduled for January 24, 2012.  He did not provide any good-cause explanation for his absence or request to reschedule the hearing, so the Board deems his hearing request withdrawn.  38 C.F.R. § 20.702(d) (2013).

Also in his June 2011 substantive appeal, the Veteran requested appointment of an attorney by the Board to represent him in this appeal of his claims; however, the Board has no such authority.

In this decision the Board is deciding only the claim of entitlement to service connection for a scar above the left eye, as a purported residual of an injury.  Rather than immediately deciding the remaining claims, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDING OF FACT

A scar above the Veteran's left eye was noted during his September 1971 military enlistment examination, and the scar did not permanently worsen during or as a result of his service.


CONCLUSION OF LAW

The scar above the Veteran's left eye preexisted his service and was not chronically aggravated by his service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The VCAA and its implementing regulations provide that, upon receipt of a complete or substantially complete application, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, this notice should be provided prior to the initial unfavorable decision on the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error in the provision of the notice can be "cured" by providing all necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, November 2008 and September 2009 pre-decisional letters provided the Veteran with legally sufficient notice in compliance with the VCAA.


VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by offering a medical examination or obtaining a medical opinion, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

An examination is only necessary to decide a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court has held that the third element of McLendon establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus, but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology capable of lay observation.  Id. 

So when determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

And, here, there is no indication of the required association of this claimed scar with the Veteran's service, even in the most minimal sense.  As will be discussed in more comprehensive detail below, the scar above his left eye pre-existed his service and there is no evidence of aggravation or worsening of this scar during or as a result of his service.  Furthermore, he has not alleged any complaints or treatment required for this scar.  Thus, additional development to include a VA compensation examination for a medical nexus opinion is not needed to fairly decide this claim.

Thus, in summary, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not have a useful or meaningful purpose or result in any significant benefit to the Veteran).  

The Board therefore is proceeding with the adjudication of this claim.


Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to direct service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or a disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 


A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning above evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning now to the specific facts of this case, during the Veteran's September 1971 military enlistment examination, he was observed to have a scar over his left eye.  So as this evidence shows the scar was noted upon examination when he was accepted and enrolled into service, the presumption of soundness on enlistment as to this scar above his left eye does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  And in that case, section 1153 applies and the burden falls on him to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Only if the presumption of aggravation under section 1153 arises does the burden of proof then shift to VA to show a lack of aggravation by establishing "that the increase in disability was due to the natural progress of the disease."  38 U.S.C.A. § 1153 ; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417  

Therefore, this claim of entitlement to service connection for this scar will be considered based on the notion of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran adamantly rejects the notion he had a scar over his left eye when he entered service.  As for the findings expressly noted in the report of his military enlistment examination, he contends the record has been falsified and that this can be confirmed by a photograph taken during boot camp in February 1972.  However, he conceded that he does not have a copy of this purported photograph.  See May 2010 notice of disagreement (NOD).

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F3d. 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board therefore may discount the probative value of lay evidence if it finds the lay evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316  .

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy). 

So in certain instances lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

This is not always the case, however, as in certain other instances laypersons have not been found competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

While he is competent to proclaim not having had this scar when entering service, the Veteran's assertions concerning this are not also credible, therefore not ultimately probative.  The evaluation of evidence in deciding a claim generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it in turn ultimately have consequent probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).


The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), citing its decision in Madden, the Federal Circuit Court recognized that the Board had inherent 
fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the lower Veterans Court (CAVC) also has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  And although the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


In his claim the Veteran reported being attacked and robbed in service and hit in his left eye, resulting in the 3-inch scar now alleged to be the result of that incident during his service.  He recalled the injury occurred in Japan, but he was unable to provide a time period.  See the October claim and December 2008 statement.  His assertions are contradicted by the examinations he had during his service and as a result lack credibility.  Instead, the Board finds the September 1971 service treatment record (STR) to be highly probative evidence against his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  This is especially true when considering that many of those prior examinations were in the course of his earlier evaluation and treatment, when there was no incentive to fabricate information for personal gain, financial or otherwise.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

It is equally significant that the remaining STRs do not reflect any complaints or additional findings relative to the scar above the left eye.  Notably, during January 1976, November 1979, and June 1986 examinations, the scar was again observed without any additional findings or complaints noted suggesting any worsening of it, much less that could be considered chronic or permanent.  These records weigh directly against a finding of a permanent increase in severity of the scar as the clinical findings are essentially unchanged throughout the course of both periods of service.


It is additionally worth mentioning that the Veteran has not alleged any worsening of the scar during his service, such as in the way of the need for treatment for it during his service or any consequent past or even current symptoms.  As such, the Board finds the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet App. 204, 206-07 (1991).

Absent the required showing of chronic aggravation of this scar over his left eye because of his service, the preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for a scar above the left eye, as a purported residual of an injury, is denied.


REMAND

The remaining claims require additional development.

The record shows the Veteran has been incarcerated since June 1988, but the claims file only contains his prison treatment records from December 1990 to February 1995.  Since records prior to December 1990 and since February 1995 may be pertinent to his appeal of these remaining claims, copies of these additional records should be obtained and associated with his claims file.

Opinions also are needed regarding the etiology of his claimed hearing loss, tinnitus, back disorder, right leg disorder, residuals of injuries to his left index and ring fingers, an acquired psychiatric disorder, alcoholism secondary to the acquired psychiatric disorder, and residuals of venereal disease.  The Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191.  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.  Again, though, the ultimate decision on whether such an examination is actually doable rest entirely with the penal institution.

To this end, the RO attempted to arrange for the Veteran to have examinations in connection with his claims, but the correctional facility's response was that the prison did not have the resources or equipment to perform the examinations.  The Veteran recently submitted a change of address showing he was moved to a different correctional facility, so appropriate action should be taken to contact the current facility to determine whether arrangements can be made for him to be examined.  If examinations cannot be conducted then arrangements should be made for the claims file to be reviewed in order to obtain opinions based on the available information.

The claims for hearing loss, tinnitus, back disorder, acquired psychiatric disorder, and right leg disorder are based on acoustic trauma and combat.  The Veteran received the Purple Heart Medal and Combat Infantryman Badge (CIB).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or a disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).


This statute and regulation (38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d)) ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But still, to ultimately establish entitlement to service connection, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's statements regarding his stressors in service generally involve his combat service.  He also asserted at one point stressors involving personal assaults.  He has yet to have been given the special notice requirements for personal assaults, so this must be done on remand.  See by 38 C.F.R. § 3.304(f)(5); see also Bradford v. Nicholson, 20 Vet. App. 200 (2006); M21-1MR IV.ii.1.D.17.

He was shown to have hearing impairment during both periods of his service, but since the various examinations yielded inconsistent results an examination is needed to determine whether there is a current disability on account of disease or injury incurred or aggravated during his service.  As for tinnitus, while it was not noted in service, an opinion is needed to determine whether his current complaints of ringing and buzzing sound in his ears are the result of noise exposure during his service or secondary to a hearing loss disability stemming from any noise exposure during his service.

With regards to his lacerated fingers claim, he has been unclear on whether he is claiming entitlement to service connection solely for residuals of injury to his left index finger or if his left ring finger also is included.  On more than one occasion he mentioned injuries to both fingers in connection with the claim and STRs from January 1978 show injuries to both fingers.  So nexus opinions should address both fingers.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Inform the Veteran that he can provide statements from family members, roommates, fellow service members, or others who might have knowledge of his mental health.  He also must be given opportunity to provide examples of behavioral changes during his first period of service that might constitute credible evidence of the claimed personal assault stressor incidents he cites as the source or cause of any present-day psychiatric disorder.  All information he provides must be associated with the claims file for consideration.

2.  Obtain copies of all prison treatment records from June 1988 to December 1990 and from February 1995 to the present.  If an authorization from the Veteran is necessary to obtain these records, provide him with the required authorization forms.  Correctional facilities from which records must be sought are Hardee Correctional Institution in Bowling Green, Florida; Avon Park Correctional Institution in Avon Park, Florida, and Sumter Correctional Institution in Bushnell, Florida.

3.  Upon receipt of all additional records and other evidence, make reasonable efforts to accommodate the Veteran with respect to his current correctional institution when scheduling the VA examinations.  Specifically, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-based provider contracted by VA, or a prison physician at VA expense.  If the VA examination simply cannot be conducted due to the Veteran's incarceration, then provide documentation of all attempts to obtain the medical examinations, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.

a) If the examinations can be arranged, the claims folder must be made available to and reviewed by the examiners in connection with these examinations.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses.

b) The examiners must address the following:

c) AUDIOLOGY EXAMINATION - the examiner should report the findings of an audiogram and speech recognition scores using the Maryland CNC Test.  The examiner must indicate whether the Veteran has hearing loss disability, for VA purposes, defined as an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; an auditory threshold for at least three of these frequencies of 26 decibels or greater, or word recognition score of less than 94 percent.

i) The examiner should also obtain a history from the Veteran regarding the nature of his hearing loss and tinnitus symptoms, and specifically indicate whether the Veteran in fact has tinnitus based on his description of symptoms.  

The examiner is advised that the Veteran likely sustained acoustic trauma during his service since he engaged in combat against an enemy force.

ii) The examiner must state whether the Veteran clearly had hearing impairment when he entered service and whether such hearing loss permanently worsened during his service, meaning above and beyond its natural progression. 

iii) If hearing impairment did not pre-exist service, what is the likelihood (unlikely, as likely as not, or likely) that it incepted in service or is otherwise related to service.

iv) Similarly, what is the likelihood (unlikely, as likely as not, or likely) the Veteran's current complaints of tinnitus are due to acoustic trauma in service and, alternatively, the likelihood the tinnitus was either caused or aggravated by the hearing loss, i.e., is secondary to it.

v) In rendering these opinions, the examiner is advised to bear in mind the following:

* The Veteran had two periods of service in which some impairment was noted upon entrance in September 1971 but no hearing impairment was noted at the beginning of the second period of service in August 1980 and that audiograms throughout both periods of service had inconsistent results.

* The Veteran presumably sustained acoustic trauma during his service while engaged in combat against an enemy force.

vi) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on clinical experience, medical expertise, and established medical principles.

vii) If the examiner is unable to render the requested opinion without resorting to mere speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.


d) PSYCHIATRIC EXAMINATION - The examiner must identify all mental health disorders found on examination and any noted in his treatment records.  If PTSD is diagnosed it must be based on the DSM IV criteria or definitively ruled out. 

i) If PTSD is diagnosed, the examiner must identify any in-service stressor(s) supporting the diagnosis.  The examiner should be notified that the in-service stressor events involve combat and a personal assault. 

ii) when considering a diagnosis of PTSD, the examiner is advised of the following:

* The Veteran's combat-related stressors are sufficient to establish the stressor without further corroboration provided they are consistent with the circumstances, conditions, or hardships of the Veteran's service.

* A stressor related to the Veteran's fear of hostile military or terrorist activity is sufficient to establish the occurrence of the in-service stressor provided the examiner confirms it is adequate to support a diagnosis of PTSD and the symptoms are related to the stressor.

* Alternate sources of evidence may be considered to substantiate his account of an in-service personal assault.

iii) If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

iv) For any diagnosis other than PTSD, the examiner is requested to render an opinion as to the likelihood (i.e., unlikely, as likely as not, very likely) that the psychiatric disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.  

v)  The examiner must also render an opinion as to the likelihood the Veteran's alcohol dependence was caused or aggravated by any of the diagnosed mental health disorders.

vi) The examiner is requested to provide a complete rationale for his or her opinion, based on clinical experience, medical expertise, and established medical principles.

vii) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

e) GENERAL EXAMINATION - the purpose to the examination is to determine the nature and etiology of the claimed back, right leg, and left finger disabilities, and venereal disease.

i) The examiner should take a full history from the Veteran regarding the claimed back disorder, right leg disorder, disorders of the index and ring fingers on the left hand, and residuals of venereal disease.  All findings should be reported in full and diagnoses associated with the Veteran's back, right leg, index and ring fingers on the left hand, and venereal disease must be identified.

ii) What is the likelihood (unlikely, as likely as not, very likely) the Veteran has a current back disorder that was incepted or is otherwise related to his military service?

iii) What is the likelihood the Veteran has a current right leg disorder that was incepted or is otherwise related to his military service?

iv) What is the likelihood the Veteran has current disorders of the left index and ring fingers that are residuals of injuries to the left index and ring finger in service?

v) What is the likelihood the Veteran has a current disorder that is a residual of the sexually transmitted diseases incurred during his service?

vi) In rendering these opinions, the examiner should bear in mind the following:

* The Veteran has a documented back muscle strain in February 1983.

* The Veteran had documented lacerations to the left index and ring fingers due to a glass breaking in his hand in January 1978.

* The Veteran alleges the injuries to the fingers were due to being assaulted.

* The Veteran was treated multiple times in service for residuals for sexually transmitted diseases.

*  Undocumented injuries or complaints the Veteran reports that are consistent with circumstances arising for his combat service is competent evidence of service incurrence.

vii) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on clinical experience, medical expertise, and established medical principles.


viii) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

4.  If examinations of the Veteran cannot be arranged, owing to his incarceration, forward the claims file to appropriate VA compensation examiners to provide opinions based on the existing evidence of record.

5.  Review the examination reports to ensure they contain all requested information (i.e., responses to the questions specifically asked) and, if not, return them to the examiner for all needed additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any claim continues to be denied, send the Veteran an SSOC and provide him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


